Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Response to Amendment
2.	 Applicant’s amendments filed on 8/11/2022 to claims are accepted and entered. In the amendment, claims 1 and 19 have been amended; Claims 2-4 and 7-18 have been canceled. In response, the 112 rejections have been withdrawn.
Response to Argument
3.	 Applicant’s arguments filed on 8/11/2022 regarding the prior art have been fully considered, but they are moot in view of new ground of rejection as demonstrated more fully below. 	 
Claim Rejections - 35 USC § 112
4.    	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
5.	Claims 1, 5-6, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recitation in claim 1 (last 2 lines), “a rate at which the concrete mixture is poured over a selected distance” is indefinite. It is unclear “a selected distance” of what? Whether it refers to a distance of location?  
 Dependent claims are rejected for the same reason as it respective parent claim.
Statement of the 102 and 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status. 
 Claim Rejections - 35 USC § 103
7. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



8.	Claims 1, 5-6, and 19 are rejected under 35 U.S.C. 103 as being obvious over Ghods et al, hereinafter Ghods (US 2017/0284996 – of record) as evidenced by reference of Smartrock waterproof wireless sensor for temperature and maturity monitoring for concrete pours (Youtube, March 2017) in view of Radjy (US 2016/0018383).
As per Claim 1, Ghods teaches a method comprising: 
placing a plurality of sensor devices at a plurality of locations at which a concrete mixture is to be poured (SMAK “sensor” (para 0045) added to the formwork, pars 0080 line 10, 0082 last 2 lines, Fig 8 shows a formwork includes “a series of panels” considered “a plurality of locations), the plurality of sensor devices including a first sensor device disposed at a first location and a second sensor device disposed at a second location (Fig 9 step 945 add SMAKs to concrete before pouring, par 0082 last 5 lines);  pouring the concrete mixture at the plurality of locations (the concrete is poured on site, pars 0065, 0073, 0080); 
receiving first data representing first temperature measurements from the first sensor device (receive a plurality of temperature measurements, e.g. 25°C for 3 days considered “first data from first temperature measurement”, see par 0098); 
detecting a first change in temperature and a first time associated with the first change in temperature, based on the first data (receive 10°C for 7 days considered “second data from second temperature measurement”, e.g. when it cured at 25°C for 3 days the second time after 7 days, see par 0098); 
receiving second data representing second temperature measurements from the second sensor device (receive 10°C for 7 days “second”, see par 0098); and
detecting a second change in temperature and a second point in time associated with the second change in temperature, based on the second data (a change between the first and second temperature, e.g. from 25°C for 3 days to 10°C for 7 days, see par 0098).  
As evidenced by Smartrock at last page shows the sensors transmitted at two different times with a temperature and a graph of the strength/maturity of the concrete. 
Ghods does not explicitly teach determining, based at least on the first and second changes in temperature and the first and second points in times, a rate at which the concrete mixture is poured over a selected distance.
Radjy383 teaches determining, based at least on the first and second changes in temperature and the first and second points in times (transmitting times for each measuring concrete age, par 0150, where curing age based on temperature, par 0130), a rate at which the concrete mixture is poured over a selected distance (Fig 16 shows “pour rate” over, e.g. section 6 or section 8, see para 0180-0181).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ghods having a pour rate as taught by Radjy383 that would facilitate determining the cure or strength of the concrete over the respective section (Radjy, par 0181).
As per Claim 5, Ghods teaches the method of claim 1, further comprising: placing the plurality of sensors in a form located at a construction site (para 0003 lines 6-7, 0078, 0082 last 2 lines).
As per Claim 6, Ghods teaches the method of claim 5, wherein the form is associated with a component of a multi-level structure (Fig 8 shows SMAKs mount on
a series of panels, para 0080). 
As per Claim 19, Ghods teaches the method of claim 1, wherein the plurality of locations are associated with a construction project (paras 0003-0004), the method further comprising: causing a user device to display, on a display device, a graphic representation of a structure associated with the construction project and a value representing the rate (Fig 9, step 965-980, provide projections to the user based on local sensors (SMAKs) (para 0083), based on SMAKs established, e.g. 1 per a cubic meter, or 1 per 2 cubic meters considered “rate build” of concrete, paras 0068-0069, 0073, 0042).
Conclusion 
9.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863